DETAILED ACTION
	Claims 12, 15-19 and 21-30 are currently pending.  Claims 12, 15-19 and 21-27 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
 Election/Restrictions
	Claims 18-19, 21-22 and 26-27 have been rejoined.  Applicant has amended claim 18 to sequential administration.  Sequential administration was elected on 09/11/2017, thus claims 18-19, 21-22 and 26-27 are rejoined based on Applicant’s election of species.
Withdrawn Rejections
The prior rejection of claims 12, 15-17 and 24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0143474 in view of WO 2002/072080 and Jensen as evidenced by PubChem is withdrawn in preference of the newly applied rejections below.
Examiner’s Note
Applicant's amendments and arguments filed 12/30/2020 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 12/30/2020, it is noted that claim 18 has been amended and no new matter or claims have been added.
37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Rigamonti Micol filed on 12/30/2020.
The Declaration under 37 CFR 1.132 filed 12/30/2020 is insufficient to overcome the newly applied rejections below because:  
Declarant states a study was conducted of solutions in Table 1 containing 20 or 15 mg/ml of acetaminophen containing only solvent or solvent and additional excipients.  The solutions were placed under nitrogen gas and placed in an ampoule to be tested.  The ampoules contained up to 2 ml of the solution.  Once filled the ampoules were stored.  The particulate present after storage was measured.  The buffered solutions contained an unacceptable amount of particles whereas the one containing only acetaminophen and water did not form particulate.
In response, the test samples include only water, wherein the claims are more broadly directed to solvent, and thus are not commensurate in scope with the instant claims as the instant claims allow for additional solvents to be present.  Further the 
In assessing the weight to be given expert testimony, the examiner may properly consider, among other things, the nature of the fact sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  See Ex parte Simpson, 61 USPQ2d 1009 (BPAI 2001), Cf. Redac Int’l. Ltd. v. Lotus Development Corp., 81 F.3d 1576, 38 USPQ2d 1665 (Fed. Cir. 1996), Paragon Podiatry Lab., Inc. v. KLM Lab., Inc., 948 F.2d 1182, 25 USPQ2d 1561, (Fed. Cir. 1993).
Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949).
Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.

	New Objections/Rejections:
	The following objections and Rejections are newly applied.
	Claim Objections
Claim 25 is objected to because of the following informalities:  Claim 25 recites “3% acetaminophen supersaturated aqueous solution”.  The units of the 3% are not .  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  Claim 27 recites “3% acetaminophen supersaturated aqueous solution”.  The units of the 3% are not presented.  As claim 27 is dependent on claim 18 containing 1.8% w/v to 8.0% w/v for the acetaminophen super saturated aqueous solution, the unit in claim 25 will be interpreted as % w/v.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19, 21-22 and 26-27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 is directed to a supersaturated aqueous solution consisting of a solvent which is degassed or substantially oxygen or air free and comprises acetaminophen in a concentration ranging from 1.8% w/v to 8.0% w/v.  Claim 18 contains consisting of language in regards to the solution having only solvent and then comprises acetaminophen.  The mixing of consisting of and comprising language makes the claim 
Claim 26 recites the limitation "the composition" in second line.  There is insufficient antecedent basis for this limitation in the claim.  Claim 18, from which claim 26 depends does not recite a composition.  For examination purposes the composition will be interpreted as referring back to the acetaminophen super saturated aqueous solution.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 15-16 and 23-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IN 2008 01746 in view of US 2009/0143474 (previously applied) and Jensen (Jensen, FM, Acta Anaesthesiol Scand. 1992 Nov; 36 (8), pgs. 837-41) as evidenced by PubChem (PubChem, Acetaminophen, dated 09/25/2017), ChemBook (ChemBook, Glycofurol, accessed 06/02/2021, pgs 1-3) and PubChem Benzyl Alcohol (PubChem Benzyl Alcohol, accessed 06/02/2021, pgs. 1-78).
	Regarding claim 12, the limitation of a method of providing analgesia to a human subject is met by the ‘746 publication teaches paracetamol injection that provides ease of administration to the patient, less pain to the patient and high effectiveness (page 2, first paragraph).  Paracetamol is an active agent used for its analgesic effect (page 2, third paragraph).  Pubchem evidences that Paracetamol is a synonym for acetaminophen (page 1).
	Regarding the limitation of administering to a human subject a stable acetaminophen supersaturated aqueous solution is met by the ‘746 publication teaching 6-15 %w/v of paracetamol used for injection wherein the injection comprises th and 6th paragraph).   The concentration ranges taught by the ‘746 publication teach and overlapping range with the instant claims thus teaching a super saturated solution.  
	Regarding the limitation of wherein said supersaturated injectable aqueous solution consists of a solvent and acetaminophen in a concentration of 1.8% w/v to 8.0% w/v is met by the ‘746 publication teaching paracetamol being used in concentration of 6 to 15% w/v (page 4, 6th paragraph), thus overlapping with the instant claim range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The composition is taught to use glycofurol, alcohol as the cosolvent, water and benzyl alcohol as a preservative (page 5, 1st through 3rd paragraph).  Benzyl alcohol is evidenced to be a solvent (PubChem Benzyl Alcohol, page 1) and glycofurol is taught to be a solvent (ChemBook, page 2, pharmaceutical applications).  Thus the composition taught by the ‘746 publication consists of solvents (glycofurol, alcohol, water and benzyl alcohol) and paracetamol, thus meeting the consisting of language.
	Regarding claim 16, the limitation of for the treatment of pain is met by the ‘746 publication teaching paracetamol injection that provides to a patient less pain (page 2, first paragraph).
	Regarding claims 23 and 25, the limitation of wherein a total volume of 1 ml to 5 ml of the stable acetaminophen supersaturated aqueous solution is administered to said 

	The ‘746 publication does not specifically teach spinally administering (claim 12).
	The ‘746 publication does not specifically teach solvents are degassed or substantially oxygen or air free (claim 12).
	The ‘746 publication does not specifically teach wherein said stable acetaminophen supersaturated aqueous solution is obtained by degassing water by a flow of an inert gas and by dissolving acetaminophen therein in an amount to give a supersaturated solution (claim 15).
	The ‘746 publication does not specifically teach administering is carried out for the treatment of post-surgical pain in said human subject (claim 16).
	The ‘746 publication does not specifically teach wherein the acetaminophen supersaturated aqueous solution is a 3% acetaminophen supersaturated aqueous solution (claim 25).
	The ‘474 publication teaches method of intravenous administration of acetaminophen at a single dose level of less than about 1,000 mg for the treatment or prevention of pain (abstract) wherein administration is taught to be a mammal that includes but is not limited to a human [0032].  In some embodiments the pharmaceutical composition further comprises at least one analgesic agent other than acetaminophen [0008].  The composition is taught to include acetaminophen from about 0.5 w/v% to about 10 w/v% [0011].  The administration is taught to include methods that enable delivery to the desired site of biological action including parenteral injection.  Those of 
Jensen teaches intrathecal acetaminophen on visceral and somatic noxious stimulation in intact, non-anesthetized rabbit.  The rabbits had intrathecal catheters implanted surgically.  Intrathecal injection of 0.5, 2.5 and 5 mg of acetaminophen is taught, wherein naloxone and yohimbine were administered intrathecally prior to intrathecal injection of acetaminophen (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use only acetaminophen and water in the composition taught by the ‘746 publication as the ‘474 publication teaches additional ingredients over the acetaminophen and water are optional ingredients wherein stability is obtained through bubbling an inert gas through the solution [0058] thus teaching formations containing only the active and solvent were known in the art at the time of the invention to be stable, motivating one of skill to use a formation with less ingredients while maintaining stability. One of ordinary skill in the art at the time the invention was made would use ingredients and inert gas bubbling as taught by the ‘474 publication in the In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (see MPEP 2144 (II)). 
It would have been prima facie obvious to one of ordinary skill in the art to use a single unit dosage form as the ‘746 publication teaches the solution which does not need to be diluted before use and the ‘474 publication teaches the formation to be included in a ready to use formation in a vial [0035] wherein the volume of 5 ml is taught by both publications, thus teaching a formation which is provided in a single use container in the appropriate volume and concentration, thus meeting the single unit dose formation limitation.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the concentration of acetaminophen taught by the ‘746 publication and optimize to obtain the desired concentration because the ‘746 publication teaches a range of concentration 6-15 w/v % and the ‘474 publication teaches a range of acetaminophen concentrations that are known to be used 0.5 to 10 w/v%, thus both the ‘746 publication and the ‘474 publication teach acceptable ranges of acetaminophen to be used, providing motivation to optimize to obtain the desired concentration for administration.   
That being said and in lieu of objective evidence of unexpected results, the dosage concentration can be viewed as a variable which achieves the recognized result of successfully treating a specific patient. The optimum or workable range of dosing can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of dosage nonobvious.
It would have been prima facie obvious to one of ordinary skill in the art to pursue the known options within his or her own technical grasp to achieve the predictable results of formulation administration system for acetaminophen, as Jensen teaches it was known in the art to administer acetaminophen spinally (intrathecally) (abstract).  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the '474 publication teaches administering the composition through routes including injection and teaches administration through routes that are familiar with administration techniques [0027] and Jensen teaches intrathecally administering acetaminophen. 
Regarding claim 24, wherein the analgesic effect in said subject has a duration of equal to or greater than 24 hours, the combination of references teaches the administration to a human of a composition containing acetaminophen supersaturated solution in the concentration range taught, and thus would have the functional property of duration of equal to or greater than 24 hours absent factual evidence to the contrary.

Claims 17-19, 21-22 and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IN 2008 01746 in view of US 2009/0143474 and Jensen (Jensen, FM, Acta Anaesthesiol Scand. 1992 Nov; 36 (8), pgs. 837-41) as evidenced by PubChem (PubChem, Acetaminophen, dated 09/25/2017), ChemBook (ChemBook, Glycofurol, accessed 06/02/2021, pgs 1-3) and PubChem Benzyl Alcohol (PubChem Benzyl Alcohol, accessed 06/02/2021, pgs. 1-78) as applied to claim 12, 15-16 and 23-25 above, and further in view of WO 2002/072080 (Applicant provided).
As mentioned in the above 103(a) rejection, all the limitations of claims 12, 15-16 and 23-25 are taught by the combination of the ‘746 publication, the ‘474 publication and Jensen.  
Regarding claims 17-18, the limitation of a method of providing analgesia to a subject said method comprising co-administering sequentially to the spine of the subject a stable acetaminophen supersaturated aqueous solution and a second active agent, wherein said super saturated aqueous solution consists of a solvent which is degassed or substantially oxygen or air free and comprises acetaminophen in a concentration ranging from 1.8 to 8% w/v is taught by the ‘746 publication teaches paracetamol injection that provides ease of administration to the patient, less pain to the patient and high effectiveness (page 2, first paragraph).  Paracetamol is an active agent used for its analgesic effect (page 2, third paragraph).  Pubchem evidences that Paracetamol is a synonym for acetaminophen (page 1). The ‘746 publication teaching 6-15 %w/v of paracetamol used for injection wherein the injection comprises paracetamol, glycofurol, solvent, water and preservative (page 4, 4th and 6th paragraph).   The concentration th paragraph), thus overlapping with the instant claim range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The composition is taught to use glycofurol, alcohol as the cosolvent, water and benzyl alcohol as a preservative (page 5, 1st through 3rd paragraph).  Benzyl alcohol is evidenced to be a solvent (PubChem Benzyl Alcohol, page 1) and glycofurol is taught to be a solvent (ChemBook, page 2, pharmaceutical applications).  Thus the composition taught by the ‘746 publication consists of solvents (glycofurol, alcohol, water and benzyl alcohol) and paracetamol, thus meeting the consisting of language.  The ‘474 publication teaches acetaminophen in solution and there is an increase in stability when oxygen is removed from an IV solution by bubbling an inert gas through the solution [0058] thus degassed. Jensen teaches intrathecal acetaminophen on visceral and somatic noxious stimulation in intact, non-anesthetized rabbit (abstract).
Regarding the limitation of co-administering sequentially to the spine of the subject with a second active ingredient, the ‘474 publication teaches in some embodiments the pharmaceutical composition further comprises at least one analgesic agent other than acetaminophen [0008] wherein administration in combination means at least one addition components which may be administered at the same time or sequentially in any order at different points of time [0031].  Combination therapy may be 
Regarding claims 26, the limitation of wherein a total volume of 1 ml to 5 ml of the composition is administered to said subject is met by the ‘746 publication teaching 2 ml, 3 ml and 5 ml injection amount (page 4, last paragraph).
Regarding claim 27, the limitation of wherein the acetaminophen supersaturated aqueous solution is a 3% acetaminophen supersaturated aqueous solution and a total volume of 2 ml to 4m of said composition is administered to said human subject is met by the ‘746 publication teaching 2 ml, 3 ml and 5 ml injection amount (page 4, last paragraph) and the ‘474 publication teaching 0.5% w/v to 10 % w/v [0011].

The combination of references does not teach a local anesthetic solution (claim 17-18) wherein the anesthetic is selected from a group including lidocaine (claim 19).
The combination of references does not specifically teach wherein the analgesic effect of acetaminophen has a longer duration than the analgesic effect of the local anesthetic (claim 21) wherein the local anesthetic and acetaminophen exert an analgesic effect even after the end of the anesthetic effect caused by the local anesthetic (claim 22).
The ‘080 publication teaches parenterally administrable aqueous paracetamol solutions which are stable in storage and free of particles and discoloration (abstract).  The stability of the solution is taught as increased by reducing the content of free th paragraph).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use only acetaminophen and water in the composition taught by the ‘746 publication as the ‘474 publication teaches additional ingredients over the acetaminophen and water are optional ingredients wherein stability is obtained through bubbling an inert gas through the solution [0058] thus teaching formulations containing only the active and solvent were known in the art at the time of the invention to be stable, motivating one of skill to use a formation with less ingredients while maintaining stability. One of ordinary skill in the art at the time the invention was made would use ingredients and inert gas bubbling as taught by the ‘474 publication in the composition taught by the ‘746 publication because the ‘746 publication and the ‘474 publication are both directed to acetaminophen aqueous solutions wherein the ‘474 publication teaches methods of obtaining a stable solution.   The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (see MPEP 2144 (II)). 


	Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07).
Regarding the limitation of acetaminophen has a longer duration than the analgesic effect of the local anesthetic and an analgesic effect even after the end of the .
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IN 2008 01746, US 2009/0143474, Jensen (Jensen, FM, Acta Anaesthesiol Scand. 1992 Nov; 36 (8), pgs. 837-41) and WO 2002/072080 as evidenced by PubChem (PubChem, Acetaminophen, dated 09/25/2017), ChemBook (ChemBook, Glycofurol, accessed 06/02/2021, pgs 1-3) and PubChem Benzyl Alcohol (PubChem Benzyl Alcohol, accessed 06/02/2021, pgs. 1-78) as applied to claims 12, 15-19 and 21-27 above, and further in view of Frey (Frey, Kere, et al., Regional Anesthesia and Pain Medicine 23(2) (1998) pgs. 159-163).
As mentioned in the above 103(a) rejection, all the limitations of claims 12, 15-19 and 21-27 are taught by the combination of the ‘746 publication, the ‘474 publication, Jensen and the ‘080 publication.  
The combination of references does not specifically teach the elected bupivacaine (claim 19).
Frey teaches spinal anesthesia with lidocaine, bupivacaine and tetracaine (abstract).
It would have been obvious to one of ordinary skill in the art to substitute a first anesthesia, lidocaine, as taught by the '080 publication with a second anesthesia, bupivacaine as taught by Frey (abstract) with a reasonable expectation of success prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use bupivacaine as taught by Frey in the composition taught by the combination of the ‘746 publication, the '474 publication and the '080 publication because Frey teaches anesthesia may include lidocaine and bupivacaine, thus teaching interchangeability.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as Jensen teaches intrathecal administration (abstract) and Frey teaches administration of lidocaine and bupivacaine spinally (abstract), thus teaching administration to spine for both the acetaminophen composition and bupivacaine.

Response to Arguments:
Applicant’s arguments have been fully considered but are not deemed to be persuasive.
Election of Species:

In response, claims 18-19, 21-22 and 26-27 have been rejoined based on Applicant’s claim amendments for the pending claims to read on the elected species of sequential administration.
103 Rejection:
Applicant argues the rejection is traversed in view of the Declaration of Micol Rigamonti, Ph.D.
In response, Applicant’s declaration is addressed above in the Declaration section.
Applicant argues the ‘474 publication (Royal) does not provide motivation to selected a supersaturated acetaminophen solution and can further contain at least one antioxidant, buffering agents, isotonicity agent and stabilizer.  Nowhere does the ‘474 publication teach or suggest the importance of selecting a supersaturated solution that consists of only solvent and acetaminophen.
In response, Applicant is referred to the newly applied rejections above wherein the ‘746 publication teaches an acetaminophen solution with a concentration overlapping with the instant claim range thus teaching a super saturated solution and further teaches embodiments containing only a solvent and acetaminophen. The ‘746 publication teaching paracetamol being used in concentration of 6 to 15% w/v (page 4, 6th paragraph), thus overlapping with the instant claim range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); st through 3rd paragraph).  Benzyl alcohol is evidenced to be a solvent (PubChem Benzyl Alcohol, page 1) and glycofurol is taught to be a solvent (ChemBook, page 2, pharmaceutical applications).  Thus the composition taught by the ‘746 publication consists of solvents (glycofurol, alcohol, water and benzyl alcohol) and paracetamol, thus meeting the consisting of language. 
Applicant argues the combination of cited references fail to teach or suggest the method of providing analgesia to a human subject as set forth in amended claim 12.  In particular the combination of references does not teach or suggest spinally administering to a human subject a stable acetaminophen supersaturated aqueous solution wherein the supersaturated injectable aqueous solution consists of solvent which is degassed or substantially oxygen free.  It is critical the solution is free of additives.
In response, the ‘746 publication teaches the composition uses glycofurol, alcohol as the cosolvent, water and benzyl alcohol as a preservative (page 5, 1st through 3rd paragraph).  Benzyl alcohol is evidenced to be a solvent (PubChem Benzyl Alcohol, page 1) and glycofurol is taught to be a solvent (ChemBook, page 2, pharmaceutical applications).  Thus the composition taught by the ‘746 publication consists of solvents (glycofurol, alcohol, water and benzyl alcohol) and paracetamol, thus meeting the consisting of language. 
Applicant presents data from Dr. Rigamonti’s declaration.

Applicant argues the ‘474 publication broadly teaches the use of any acetaminophen solution including supersaturated and non-supersaturated solution as well as those containing any variety of additives.  The ‘474 publication has no appreciation that the stability of a supersaturated acetaminophen solution is negatively impacted by the pieces of additives and no reason to select a super saturated solution consisting of only solvent and acetaminophen for administration to a subject in need thereof.
In response, the declaration is addressed above regarding the unexpected results for the exclusion of excipients not being commensurate in scope with the instant claims.  Additionally the newly presented rejection over the ‘746 publication teaches an overlapping concentration range and thus teaches a super saturated solution and further teaches the composition includes solvents and acetaminophen.  Thus the ‘746 publication would have the stability and lack of particle formation as presented in the declaration, absent factual evidence to the contrary. The ‘746 publication teaching paracetamol being used in concentration of 6 to 15% w/v (page 4, 6th paragraph) and to use glycofurol, alcohol as the cosolvent, water and benzyl alcohol as a preservative (page 5, 1st through 3rd paragraph).  Benzyl alcohol is evidenced to be a solvent (PubChem Benzyl Alcohol, page 1) and glycofurol is taught to be a solvent (ChemBook, page 2, pharmaceutical applications).  Thus the composition taught by the ‘746 publication consists of solvents (glycofurol, alcohol, water and benzyl alcohol) and paracetamol, thus meeting the consisting of language.

In response, Applicant’s arguments regarding the ‘474 publication, the ‘080 publication and Jensen are addressed as first presented.
Applicant argues Imbelloni fails to overcome the deficiencies of the ‘474 publication the ‘080 publication and Jensen.
In response, Applicant’s arguments regarding the ‘474 publication, the ‘080 publication and Jensen are addressed as first presented.
Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613                                                                                                                                                                                             
/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613